Citation Nr: 1433115	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  12-33 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure or as secondary to diabetes.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure or as secondary to diabetes.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure or as secondary to diabetes.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure or as secondary to diabetes.

7.  Entitlement to service connection for chronic kidney disease with renal failure, to include as secondary to diabetes.

8.  Entitlement to service connection for residuals of hernia surgery.


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from March 1960 to December 1964, and from April 1965 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The paper claims file and records in VA's electronic processing systems have been reviewed and considered.

The Veteran testified at a Board hearing via videoconference in March 2014; a hearing transcript is of record.  In May 2014 and June 2014, his attorney submitted additional evidence along with a waiver of review of such evidence by the Agency of Original Jurisdiction (AOJ).  As such, this evidence may be considered by the Board in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).


FINDINGS OF FACT

1.  The Veteran served as a member of a security police squadron at the Royal Thai Air Force Base at Udorn in 1974, and he is presumed to have been exposed to herbicides during such service.

2.  The Veteran's currently diagnosed lung cancer, status post-lobectomy, and Type II diabetes mellitus are presumed incurred as a result of herbicide exposure.

3.  The Veteran has current peripheral neuropathy of the upper and lower extremities and chronic kidney disease with renal failure as a result of his diabetes.  

4.  The Veteran requested a withdrawal of his appeal from the denial of service connection for residuals of hernia surgery on the record at the March 2014 Board hearing, prior to the promulgation of a decision in the appeal.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for lung cancer are met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2013).

2.  The criteria to establish service connection for diabetes are met.  38 U.S.C.A. §§ 1110, 1116, 5107(b); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).

3.  The criteria to establish service connection for peripheral neuropathy of the left and right upper extremities; left and right lower extremities, and chronic kidney disease with kidney failure as secondary to diabetes, are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310 (2013).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for residuals of hernia surgery are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection based on herbicide exposure

The Veteran seeks service connection based, primarily, on herbicide (Agent Orange) exposure on active duty in Thailand during the Vietnam era.  He also seeks service connection for chronic kidney disease with renal failure as secondary to diabetes.

Service connection may be granted for certain diseases, including Type II diabetes mellitus, lung cancer, and early onset peripheral neuropathy, based on herbicide exposure during service in the Vietnam era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

VA's adjudication manual extending the presumption of herbicide exposure to individuals who served in the Air Force at certain Royal Thai Air Force Bases (RTAFBs), including Udorn, between February 28, 1961, and May 7, 1975, as a security policeman, as a member of a security police squadron, or if they are otherwise shown to have been on the base perimeter in the performance of their duties.  See VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10. q.; see also www.publichealth.va.gov/exposures/agentorange/thailand.asp (last visited July 22, 2014) (summarizing the M21-1MR provisions, and noting a recently declassified Department of Defense report containing evidence of use of herbicides on the fenced-in perimeters of military bases in Thailand).

Service personnel records, including performance evaluation reports, show that the Veteran served as air policeman or part of a security police squadron at the RTAFB in Udorn in 1974.  Moreover, the Veteran testified in March 2014 that his duties as a security policeman involved daily patrols of the base perimeter. Given the manual provisions he is presumed to have been exposed to herbicides during his service in Thailand.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Post-service records confirm the Veteran's current diagnoses of Type II diabetes mellitus and lung cancer, status post right lobectomy in 1995.  See, e.g., April 2010 VA treatment record.  Treatment records from the initial diagnosis and treatment for lung cancer in 1995 are unavailable; however, there is no indication that the lung was not the primary site of cancer.  As such, service connection is warranted for the current lung cancer, status-post lobectomy, and diabetes on a presumptive basis as due to herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Treatment records reflect that the Veteran's current neuropathies in the upper and lower extremities, as well as chronic kidney disease, are due to diabetes.  See September 2009 private record (diagnosing diabetes with renal manifestations); October 2009 VA record (noting numbness and tingling in hands and feet due to diabetes, diagnosis of severe neuropathy due to diabetes); April 2013 private record (noting end-stage renal disease secondary to diabetic neuropathy).  Although private records in 2009 noted a diagnosis of chronic inflammatory demyelinating polyneuritis based on an EMG/NCS study, such as in September 2009, the April 2009 EMG/NCS study also noted a differential diagnosis of peripheral neuropathy related to diabetes.  .  

Service connection will be granted for a disability that is proximately due to or the result of (caused) a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  These criteria have been met; therefore, service connection is warranted for chronic kidney disease and peripheral neuropathy of the upper and lower extremities as secondary to the now service-connected diabetes.  

Withdrawn appeal 

The Veteran withdrew his appeal of the denial of service connection for residuals of hernia surgery on the record at the March 2014 hearing.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or his representative as to any or all issues involved at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  As such, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

Service connection for lung cancer is granted.

Service connection for Type II diabetes mellitus is granted.

Service connection for peripheral neuropathy of the right upper extremity, as secondary to diabetes, is granted.

Service connection for peripheral neuropathy of the left upper extremity, as secondary to diabetes, is granted.

Service connection for peripheral neuropathy of the right lower extremity, as secondary to diabetes, is granted.

Service connection for peripheral neuropathy of the left lower extremity, as secondary to diabetes, is granted.

Service connection for renal failure, to include as secondary to diabetes, is granted.

The appeal of the denial of service connection for residuals of hernia surgery is dismissed.

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


